DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 7/7/22. Claims 1, 2, 4, 6, 7, and 14-23 are pending. Claims 14-23 are withdrawn. The rejection of claim 1 over Sohn in view of Barone and Wolff is withdrawn; however, a new rejection is made over Huang and Martin. Claims 1, 2, 4, 6, and 7 are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 2011/0067227) in view of Chun (US 2012/0009450), Martin et al. (US 2013/0108903), and Barone et al. (US 2013/0252054).
Regarding claim 1, Sohn teaches a secondary, or rechargeable, battery (abstract) comprising:
a can member ([0033]);
an electrode, or electrode plate (310), with a coating portion, or active material portion (311), and a non-coating portion, or un-coated portion (312), on which active material is not applied to the electrode collector in a longitudinal direction of the electrode collector (Figures 1 and 6A, [0088]), the electrode being accommodated in the can member ([0085]);
a notching tab part, or first electrode tab group (330), extending from the coating portion (311) in a width direction perpendicular to the longitudinal direction, i.e. in the winding direction, and not coated with active material, the notching tab part having a wound state including two or more overlapping layers, or a plurality of first electrode tabs (331) where the side surfaces are parallel to each other (Figures 5 and 6D, [0083], [0101]).
It is seen in Figure 5 of Sohn that the notching tab extends from an outer portion of the end of the electrode; as to the orientation of the can member (top/bottom), that is a relative term, but it is noted that either the positive notching tab group (330) or the negative notching tab group (340) necessarily extends towards a bottom surface of the can while the other extends towards a top surface.

With further regard to claim 1, Sohn teaches the electrode of claim 1 but fails to teach a non-coating portion being adjacent to the coating portion in a longitudinal direction, disposed at a first end of the electrode collector.
Chun teaches an electrode assembly including an electrode (112) including a non-coating portion, or uncoated region (112a), disposed at a first end of the electrode and having an electrode tab (135a) attached to it, wherein the electrode tab (135a) extends from a central portion of an end of the electrode when the electrode is in a wound state (Figures 3 and 4, [0052])
Chun further teaches that providing an electrode tab (112a) in the center of the wound assembly with an additional electrode tab (135b) at the outer circumference distributes the stresses on the electrode tabs while also maximizing output current to maintain high power ([0054]).
Therefore, it would have been obvious to the skilled artisan to provide a non-coating portion with electrode tab at the center of the wound electrode of Sohn such as suggested by Chun in order to distribute the stresses on the electrode tabs while also maximizing output current to maintain high power.

Further regarding claim 1, Sohn teaches the notching tab group (330) includes a plurality of notching tabs (331), but fails to teach specifically the number of overlapping layers.
Barone teaches a secondary battery including an electrode having a notching tab part, or plurality of tabs (602, 604) (Figure 6, [0038]). The plurality of tabs of Barone are together equally circumferentially distributed about a central axis of the electrode (Figures 6 and 8).
Barone further teaches that the number of notching tabs, analogous to the electrode tabs (331) of Sohn, in the notching tab part is preferably one tab per winding in order to reduce impedance and increase heat dissipation ([0030]).
It would have been obvious to the skilled artisan to provide multiple notching tab parts, made of two or more overlapping portions, in the battery of Sohn such as suggested by Barone in order to impedance and increase heat dissipation. The examiner finds that this structure will result in the claimed limitation to the notching tab part:

    PNG
    media_image1.png
    532
    681
    media_image1.png
    Greyscale

Further, the skilled artisan will easily understand that each notching tab of Sohn or Barone extends only over a same circumferentially extending angle about a center of the secondary battery.

With further regard to claim 1, Sohn in view of Chun and Barone is silent on an insulation member.
Martin teaches a secondary battery comprising a can member, or cylindrical tube (23), including an electrode having a center post (1030), analogous to the central tab of Sohn in view of Chun, a plurality of electrode tabs (300/716/1016), analogous to the notching tabs of Sohn in view of Barone, and an insulation member, or insulator portion (24a/24b/34a/34b/50), having a central opening (51) for accommodating a terminal, or central electrode tab/post (Figure 4, [0046]). Martin teaches that the insulator (34a/34b) is provided between the can member, or end cap (28) of the can, and the end of the electrode (33a/33b) (Figure 2A).
Martin teaches that the use of the insulator is desirable to prevent current collecting tabs from contacting a electrode of opposite polarity ([0040]).
Martin further teaches that the electrode tabs (300/716/1016) are in a bent state and overlap the center post (1030) (Figures 5, 7, 8 and 10, [0066], [0068]).
Martin additionally teaches that bending the tabs, analogous to the claimed notching tabs, is desirable to reduce the effective axial stiffness of the tabs, thereby reducing the amount of load transmitted through the tab ([0066]).
It would have been obvious to the skilled artisan at the time of the invention to include an insulation member in the can member of Sohn such as suggested by Martin, wherein the insulation member is provided between the end of the electrode and the can in order to prevent the current collecting tabs from contacting an electrode of opposite polarity.
Additionally, it would have been obvious to the skilled artisan to provide the notching tabs in a bent formation such as suggested by Martin in order to reduce the effective axial stiffness of the tabs, thereby reducing the amount of load transmitted through the tab.

Further regarding claim 1, Sohn in view of Martin fails to teach that the notching tabs are provided on an outer peripheral edge of the insulation member.
Wolff further teaches providing an insulation member, or electrical insulator pad (94), which is disposed between the end of the electrode, or the end of the jelly roll electrode unit (80), and the can member, or cover assembly (10) of the can, and wherein the electrode tab (86) is provided on an outer peripheral edge of the insulation member (Figures 5 and 10, column 11 lines 18-20; column 12 lines 29-39).
Wolff teaches that the insulation member (94) is desirable for substantially insulting the can from the electrode roll (column 11 lines 27-31).
It would have been obvious to the skilled artisan at the time of the invention to include a known insulation member in the can member of Sohn, wherein the insulation member is provided between the end of the electrode and the can, and wherein the electrode tabs of Sohn are provided on an outer peripheral edge of the insulation member such as suggested by Wolff in order to substantially insulate the can member from the electrode.

With regard to claim 2, it is seen in Figure 2 of Sohn that the notching tab part, or un-coated portion (312) extends across the entire length of the coating portion in the longitudinal direction.

As for claim 4, Barone teaches that the notching tabs, or electrode tabs, have a width of about 3mm to 8 mm ([0011]). The examiner takes note of the fact that the prior art range completely encompasses the claimed range. Absent any additional and more specific information in the prior art, and absent a showing of criticality of the claimed range relative to the prior art, a prima facie case of obviousness exists. MPEP 2144.05

Regarding claim 6, Barone (Figure 9) and Wolff (Figures 9-11) teaches that a bent part of the notching tabs is bonded to the can member, or cover (910) of Barone/cover assembly (10) of Wolff.
With regard to claim 7, Wolff teaches that the insulator (96) is disposed between the cover assembly , which includes the bent parts, and the insulation member (Figure 10-11, see also column 11 lines 35-39, wherein a hole may be provided in the middle of the insulation member to facilitate welding the electrode tab to the can).


Response to Arguments
Applicant’s arguments, see Remarks, filed 7/7/22, with respect to the rejection of newly amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729